Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,23,45 and 67, arerejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification is silent with respect to “…wherein the first configuration information is used for indicating configuration slot structure information in a resource for which a second numerology is used…”. While the specification discloses slot structure, however, there is no disclosure that specifically illustrates “slot structure information in a resource for which second numerology is used…” (emphasis added). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5-7,9,23,27-29,31,45,49-51,53,67,71-73,75,89,90,92,94 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0352551 A1) hereinafter as Zhang in view of Baldemair et al (US 2018/0124727 A1) hereinafter a Baldemair.
Regarding Claim(s) 1, 23, 45 and 67 Zhang discloses a method for transmitting/receiving information (See Fig(s). 1-2, See ¶ abstract..a system and method for wireless communications and, in particular, to a system and method that incorporates scalable orthogonal frequency division multiplexing (OFDM) numerology), comprising: 
sending, by a network device, first configuration information to a terminal device through a first control channel or system information (See Fig(s). 4, 8 steps 805, 810 See ¶ 104, 111, 118… an eNodeB, an access point or any device which can provide numerology configuration information to a UE whereby configuration information is sent via the control channel), in a resource for which a first numerology is used, the first configuration information is used for indicating configuration in a resource for which a first type of numerology signal on a first frequency sub-band, and transmitting a signal configured according to the second type of numerology signal on a second frequency sub-band concurrently with the transmitting of the signal configured according to the first type of numerology signal on the first frequency sub-band….also a method for communicating signals using OFDM where a base station may support more than one numerology configuration for different UEs in different sub-bands of a same frequency band See Fig(s). 9, 11where a UE may use different numerology configurations).
Zhang fails to disclose first configuration information for indicating slot structure information.
Baldemair discloses first configuration information for indicating slot structure information (See ¶ 4-5, 9-10, 18, 85-90).
Providing slot structure information affords the positioning and density of reference signals (pilot signals), placement and structure of control channels, location and length of guard time for uplink to downlink switching (and vice versa) for time division-duplexing (TDD), and time-alignment.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Baldemair within Zhang, so as to enhance overall network performance by providing the positioning and density of reference signals (pilot signals), placement and structure of control channels, location and length of guard time for uplink to downlink switching (and vice versa) for time division-duplexing (TDD), and time-alignment.

Regarding Claim(s) 5,27,49,71, Zhang discloses wherein the first configuration information comprises at least one of: structure information of a time- domain scheduling element in a resource of the second numerology, information of a reserved resource in the resource of the second numerology, and information of a resource pool in the resource of the second numerology (See ¶ 123.. both UE and base station may have stored a pool of numerology configurations).  
Regarding Claim(s) 6,28,50,72, Zhang discloses wherein the first control channel or the system information carries indication information for indicating a serial number of a time-domain scheduling element corresponding to the first configuration information (See Fig(s). 8 steps 810-830 with appropriate indication information, See ¶ 123, see Tables 27-28 for scheduling elements where sub-frames are part of the time domain within TDD see abstract See ¶ 5).  
Regarding Claim(s) 7,29,51,73, Zhang discloses wherein the time-domain scheduling element comprises a time slot, a mini-slot, or a subframe (See Fig(s). 8 steps 810-830 with appropriate indication information, See ¶ 123, see Tables 27-28 for scheduling elements where sub-frames are part of the time domain within TDD see abstract See ¶ 5).  
Regarding Claim(s) 9,31,53,75, Zhang discloses wherein the first numerology and the second numerology each comprises at least one of the following parameters: a subcarrier spacing, a width of a frequency-domain scheduling element, a length of an{YB:00830447.DOCX }International Application Serial No. PCT/CN2016/111837Page 5 of 11Preliminary AmendmentDated: June 19, 2019 
Regarding Claim(s) 89,91,93,95, Zhang discloses wherein the first configuration information is used for indicating the configuration in the resource for which the second numerology is used comprises that, the first configuration information is used for indicating slot structure information, a reserved resource, and resource pool information in the resource for which the second numerology is used (See Fig(s). 6 slot structure, See ¶ 114, pool of numerology configurations with reserved resources See ¶ 123, See Fig(s). 8. {YB:00830447.DOCX }International Application Serial No. PCT/CN2016/111837Page 9 of 11 Preliminary Amendment Dated: June 19, 2019 
Regarding Claim(s) 90,92,94,96, Baldemair discloses common control channel (See ¶ 64,67). Reasons for combining same as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5-7,9,23,27-29,31,45,49-51,53,67,71-73,75,89,90,92,94 and 96  have been considered but are moot based on new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411